                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF HAWAII

U.S. EQUAL EMPLOYMENT         )       Civ. No. 17-00371 SOM-WRP
OPPORTUNITY COMMISSION,       )
                              )       ORDER GRANTING PLAINTIFF’S
         Plaintiff,           )       MOTION TO PRECLUDE DAVID FRAM
                              )       FROM TESTIFYING AND OFFERING
           vs.
                              )       EXPERT OPINION
MJC, INC.; GAC AUTO GROUP,    )
INC. dba CUTTER MAZDA OF      )
HONOLULU; and DOES 1-10       )
INCLUSIVE,                    )
                              )
         Defendants.          )
_____________________________ )


      ORDER GRANTING PLAINTIFF’S MOTION TO PRECLUDE DAVID FRAM
            FROM TESTIFYING AND OFFERING EXPERT OPINION

I.         INTRODUCTION.

           Plaintiff U.S. Equal Employment Opportunity Commission

(“EEOC”) seeks to bar an opinion and testimony by David Fram, an

expert offered by Defendants MJC, Inc. and GAC Auto Group, Inc.

dba Cutter Mazda of Honolulu (collectively, “Defendants”).   ECF

No. 120.   In this employment discrimination case, Fram proposes

to opine on whether Defendants complied with the Americans with

Disabilities Act (“ADA”).   The court grants the motion,

concluding that Fram’s opinion and testimony go to legal issues,

have not been shown to be reliable and relevant, and go to

Defendants’ intent.

II.        BACKGROUND.

           The EEOC is suing Defendants under the ADA for

allegedly refusing to hire Ryan Vicari on the basis of his
hearing disability.    ECF No. 27.       The EEOC seeks, among other

things, “punitive damages for [Defendants’] malicious and/or

reckless conduct.”    Id., PageID # 223.

           On April 12, 2019, Defendants disclosed that they

intended to call Fram as an expert witness at trial.          ECF No.

120-2, PageID # 1729.    Attached to this disclosure was Fram’s

report dated April 11, 2019.    See id. at 1731-34.

           The report explains that, from 1991 to 1996, Fram was

a Policy Attorney for the EEOC in Washington, D.C., where he

“supervised and consulted with EEOC investigators and EEOC

attorneys during the investigation and resolution of all forms

of discrimination complaints, including ADA complaints.”          Id. at

1731.   Since 1996, Fram has been the Director of ADA Services

for the National Employment Law Institute, a nonprofit

educational organization focused on employment law issues.          Id.

Fram states that he has “spoken extensively around the country

concerning ADA issues” and has “trained tens of thousands of HR

professionals, attorneys, and others.”         Id. at 1732.

           Fram was retained to opine on “whether Cutter Mazda of

Honolulu’s treatment of Ryan Vicari during his interview for

employment with Cutter was consistent with the industry training

I provide on what is required during an interview of a job

applicant in order to comply with the ADA standard of care.”

Id.   The report explains, “This is relevant because [the EEOC]

                                     2
has alleged that the employer’s conduct fell below the standard

of care and was ‘malicious’ and/or ‘reckless.’”   Id.   Fram

states that he reviewed briefing, deposition excerpts, and “EEOC

regulations, and formal and informal guidance regarding the ADA,

as well as federal Court of Appeals cases and U.S. Supreme Court

cases on the ADA.”   Id.

          The report summarizes Fram’s opinion as follows:

          Employers are Permitted, But Not Required,
          to Ask Applicants to Describe/Demonstrate
          Performance When a Known Disability Would
          Reasonably Interfere with a Job.

          In the EEOC Preemployment Enforcement
          Guidance, which I wrote when I was employed
          by the EEOC’s Office of Legal Counsel, the
          Commission stated that an “employer may ask
          applicants to describe how they would
          perform any or all job functions, as long as
          all applicants in the job category are asked
          to do this.” The Commission went one step
          further, allowing for certain disparate
          treatment in limited circumstances. In this
          regard, the Commission stated that, “[w]hen
          an employer could reasonably believe that an
          applicant will not be able to perform a job
          function because of a known disability, the
          employer may ask that particular applicant
          to describe or demonstrate how s/he would
          perform the function. An applicant’s
          disability would be a ‘known disability’
          either because it is obvious (for example,
          the applicant uses a wheelchair), or because
          the applicant has voluntarily disclosed that
          s/he has a hidden disability.” The
          Commission specifically allowed employers to
          engage in this disparate treatment in
          response to employers’ concerns that
          requiring only particular applicants to
          describe/demonstrate would be illegal under
          the ADA. Importantly, although the

                                3
          Commission allowed for this disparate
          treatment, it did not require it.

          I train employers, employees, and their
          respective representatives on what I believe
          are the ADA’s “legal” requirements and also
          what I believe to be “best practices.” On
          issues like those raised in this case, I
          would train employers that there is no legal
          obligation to make further inquiries during
          an interview if an applicant discloses a
          hidden disability that the employer
          reasonably believes would interfere with
          safe performance of job functions.
          Likewise, I would train an applicant that
          there is no legal obligation to explain
          to the employer how s/he could safely
          perform the job if the employer raises
          safety concerns.

          From a “best practices” perspective, I would
          train employers that, when an applicant
          discloses such a disability, I believe it is
          a best practice to ask the applicant to
          describe how s/he would safely perform the
          job. I would also train an applicant that,
          in circumstances where an employer has
          raised safety concerns, the applicant
          should, as a best practice, proactively
          explain to the employer how s/he could
          safely perform the job.

          In this case, it appears that neither party
          engaged in what I train to be the best
          practices. However, neither party engaged
          in conduct that falls below the ADA standard
          of care according to my training in regard[]
          to the legal obligations of applicants and
          employers and, moreover, would not be
          conduct that is “malicious” or “reckless.”

Id. at 1733.

III.      STANDARD OF REVIEW.

          The party submitting opinions of an expert has the

burden of demonstrating the admissibility of those opinions.
                                4
Lust By & Through Lust v. Merrell Dow Pharms., Inc., 89 F.3d

594, 598 (9th Cir. 1996) (“It is the proponent of the expert who

has the burden of proving admissibility.”).

           Rule 702 of the Federal Rules of Evidence governs the

admissibility of expert testimony and states:

           A witness who is qualified as an expert by
           knowledge, skill, experience, training, or
           education may testify in the form of an
           opinion or otherwise if:

                (a) the expert’s scientific, technical,
                or other specialized knowledge will
                help the trier of fact to understand
                the evidence or to determine a fact in
                issue;

                (b) the testimony is based on
                sufficient facts or data;

                (c) the testimony is the product of
                reliable principles and methods; and

                (d) the expert has reliably applied the
                principles and methods to the facts of
                the case.

Fed. R. Evid. 702; see also Clausen v. M/V New Carissa, 339 F.3d

1049, 1055 (9th Cir. 2003).

           In Daubert v. Merrell Dow Pharmaceuticals, Inc., the

Supreme Court, focusing on the admissibility of scientific

expert testimony, found that such testimony is admissible only

if it is both relevant and reliable.   See 509 U.S. 579, 589

(1993).   In Kumho Tire Co. v. Carmichael, the Court explained

that the presiding judge’s role (or gatekeeping function) in

ensuring the reliability and relevancy of expert testimony
                                5
extends to all expert testimony.       See 526 U.S. 137, 146 (1999);

see also Clausen, 339 F.3d at 1056 (noting that district courts

are “charged . . . with the responsibility of ensuring that

proffered [expert] evidence is both relevant and reliable”).

           Daubert outlined nonexclusive factors, such as

testing, peer review and publication, error rates, and

acceptance in the relevant scientific community, some or all of

which might help a court to determine the reliability of a

particular scientific theory or technique.       See 509 U.S. at 593–

94.   The Daubert test is “flexible,” and the “list of specific

factors neither necessarily nor exclusively applies to all

experts or in every case.”   Kumho, 526 U.S. at 141.      “Rather,

the law grants a district court the same broad latitude when it

decides how to determine reliability as it enjoys in respect to

its ultimate reliability determination.”       Id.; see also Living

Designs, Inc. v. E.I. Dupont de Nemours & Co., 431 F.3d 353, 369

(9th Cir. 2005) (noting that the inquiry envisioned by Rule 702

is a flexible one that must be tied to the facts of each

particular case).

           “[T]he test under Daubert is not the correctness of

the expert’s conclusions but the soundness of his methodology.”

Primiano v. Cook, 598 F.3d 558, 564-65 (9th Cir. 2010), as

amended (Apr. 27, 2010).   “Under Daubert, the district judge is

a gatekeeper, not a fact finder.       When an expert meets the

                                   6
threshold established by Rule 702 as explained in Daubert, the

expert may testify and the jury decides how much weight to give

that testimony.”    Id. (quotation marks and citation omitted).

          “A trial court not only has broad latitude in

determining whether an expert’s testimony is reliable, but also

in deciding how to determine the testimony’s reliability.”

Avila v. Willits Envtl. Remediation Tr., 633 F.3d 828, 834 (9th

Cir. 2011) (quoting Elsayed Mukhtar v. Cal. State Univ.,

Hayward, 299 F.3d 1053, 1063 (9th Cir. 2002), overruled on other

grounds by Estate of Barabin v. AstenJohnson, Inc., 740 F.3d 457

(9th Cir. 2014)).

IV.       ANALYSIS.

          Defendants have not met their burden of proving the

admissibility of Fram’s expert opinion.   The court therefore

grants the EEOC’s motion.

          A.   Fram Offers Legal Opinions.

          “[A]n expert witness cannot give an opinion as to her

legal conclusion, i.e., an opinion on an ultimate issue of law.”

Mukhtar, 299 F.3d at 1065 n.10 (citations omitted); see also

United States v. Scholl, 166 F.3d 964, 973 (9th Cir. 1999)

(excluding testimony calling for a legal conclusion); Aguilar v.

Int’l Longshoremen’s Union Local No. 10, 966 F.2d 443, 447 (9th

Cir. 1999) (stating that “matters of law for the court’s

determination” are “inappropriate subjects for expert

                                  7
testimony”).   Thus, “while an expert witness generally may give

opinion testimony that embraces an ultimate issue to be decided

by the trier of fact, that expert may not express a legal

opinion as to the ultimate legal issue.”   Wiles v. Dep’t of

Educ., Civ. Nos. 04-00442 ACK-BMK, 05-00247 ACK-BMK, 2008 WL

4225846, at *1 (D. Haw. Sept. 11, 2008).   “Courts have held that

expert witnesses’ use of ‘judicially defined terms,’ ‘terms that

derived their definitions from judicial interpretations,’ and

‘legally specialized terms’ would constitute expression of

opinion as to the ultimate legal conclusion.”   Id. (quoting

United States v. Duncan, 42 F.3d 97, 101-02 (2d Cir. 1994)

(cited approvingly in Mukhtar, 299 F.3d at 1066)).

          The ultimate legal issues in this case include

determinations of whether Defendants violated the ADA and

whether their conduct was malicious and/or reckless.    Fram’s

testimony goes to these exact issues.

          Based on his review of the Complaint, deposition

excerpts, EEOC regulations, and case law, Fram offers his

opinion that “neither party engaged in conduct that falls below

the ADA standard of care according to my training in regard[] to

the legal obligations of applicants and employers.”    ECF No.

120-2, PageID # 1733.   He explains that this “ADA standard of




                                 8
care” 1 is based on “what I believe are the ADA’s ‘legal’

requirements and also what I believe to be ‘best practices.’”

Id.   Fram proposes to give his interpretation of ADA

requirements and to opine on whether Defendants violated them.

See Coelho v. Life Ins. Co. of N. Am., Civ. No. 08-00569 HG-BMK,

2010 WL 11610356, at *2 (D. Haw. Apr. 6. 2010) (excluding expert

testimony going to “legal interpretations of an insurance

policy”).

            Fram further concludes that Defendants’ conduct “would

not be conduct that is ‘malicious’ or ‘reckless.’”   ECF No. 120-

2, PageID # 1733.   In other words, he applies judicially defined

terms to the facts of the case, effectively determining whether

the EEOC is entitled to punitive damages.   See Wiles, 2008 WL

4225846, at *1 (explaining that “Plaintiffs’ experts may not

couch their opinions in terms of whether or not Defendant

engaged in ‘deliberate indifference’” because that term is “a

judicially defined and/or legally specialized term”).   In his

deposition, Fram explained that “if [Defendants’ conduct is]

consistent with how I train employers in this industry, or in


1 In his deposition, Fram clarified that the industry standard of
care is the ADA:

      Q.   And just to be clear, Mr. Fram, the industry standard
      of care is the ADA; is that correct?

      A.    Yes.

ECF No. 120-3, PageID # 1793.
                                  9
any employment industry, then it can’t be malicious or

recklessly indifferent.”    ECF No. 120-3, PageID # 1740; see also

id. at 1750 (agreeing that whether the EEOC shows malice or

reckless indifference on Defendants’ part is “a legal issue”).

This constitutes a legal conclusion (and one without any basis

in law).

           Defendants argue that Fram “opines on the very limited

question of whether Guy Tsurumaki had an obligation to make

further inquiries of Ryan Vicari upon learning that Mr. Vicari

is deaf, including inquiries regarding Mr. Vicari’s ability to

perform job functions.”    ECF No. 135, PageID # 2400.

Defendants’ characterization of Fram’s testimony neglects to

mention his opinion on whether Defendants met the “ADA standard

of care” (i.e., Fram’s interpretation of what the ADA requires)

and whether Defendants’ conduct was malicious or reckless.

Moreover, any “obligation” that Tsurumaki did or did not have

during his interview with Vicari would be a legal obligation

based on the ADA.

           Defendants further argue that Fram’s opinion is akin

to testimony by “human resources experts” that courts have

allowed.   ECF No. 135, PageID # 2395 (quoting Maharaj v. Cal.

Bank & Tr., 288 F.R.D. 458, 460 (E.D. Cal. 2013) (“In

particular, courts commonly permit human resources experts to

testify on human resources management policies and practices and

                                 10
whether an employer deviated from those policies and

practices.”).   Defendants assert that they “are allowed to rely

on expert testimony regarding the issue of whether Defendants

acted according to the standards relied upon by Mr. Fram in his

training.”   Id.    The court disagrees.   The standards relied on

in Fram’s training are not “industry standards” but standards

based on his interpretation of what the ADA requires.     Whether

Defendants deviated from what the ADA requires is the central

issue in this case.

          Fram offers legal conclusions, which are inadmissible.

          B.       Defendants Have Not Shown That Fram’s Opinion
                   Is Reliable.

          In assessing reliability, “[t]he question is whether

an expert’s methodology can be ‘challenged in some objective

sense, or whether it is instead simply a subjective, conclusory

approach that cannot reasonably be assessed for reliability.’”

City of Pomona v. SQM N. Am. Corp., 750 F.3d 1036, 1046 (9th

Cir. 2014) (quoting Fed. R. Evid. 702 Advisory Committee’s Note

to 2000 Amendments).     Expert testimony may not be based on

“subjective belief or unsupported speculation.”     Daubert, 509

U.S. at 590.

          Fram’s opinion is based on his experience as an EEOC

attorney over 20 years ago, his belief of what the ADA requires,

and the training he developed based on that experience and

belief.   See ECF No. 120-2, PageID # 1733 (“I train employers,
                                 11
employees, and their respective representatives on what I

believe are the ADA’s ‘legal’ requirements and also what I

believe to be ‘best practices.’”).   Further, in his deposition,

Fram explained that his “best practices” are based on common

sense and human experience:

          Q.   So there is no objective guidance for
          applicants in that situation that you have
          developed to tell them how they can
          proactively explain how to safely perform
          the job?

          A.   No. This is just a matter of being a
          human being and common sense. This is just
          talking it through. There is not a legal
          standard that triggers the individual’s
          obligation and what he or she has to say.

          Q.   Right.   This is all your best
          practices?

          A.   Yes.

          . . . .

          A.   . . . . I don’t think it’s that
          complicated because really what I am talking
          about is being a human being and
          communicating. So that’s really what my
          best practices come down to is communicating
          what your needs are, communicating what your
          concerns are. It’s communication that we
          just learn in life. So it’s not that there
          is any magic best practices that somebody
          has to be trained on.

ECF No. 120-3, PageID #s 1783-86.

          The EEOC argues that “Mr. Fram’s self-published

training has never been peer reviewed, approved or endorsed by

any court of the EEOC, and lacks general recognition and

                                12
acceptance as a standard of practice.”     ECF No. 120, PageID

#s 1718-19.     Defendants do not respond by showing that Fram’s

opinion is based on something more than his subjective belief.

Instead, Defendants argue that Fram’s testimony is reliable

because “Mr. Fram’s report--in addition to his CV--demonstrate

his breadth of knowledge and experience regarding how he trains

employers to comply with the ADA.”     However, as explained above,

Fram’s opinion as to how to comply with the ADA constitutes

impermissible legal conclusions.

           Fram’s opinion is excluded because Defendants do not

show that it is reliable.

           C.     Defendants Have Not Shown That Fram’s Opinion
                  Is Relevant.

           “The requirement [in Rule 702 of the Federal Rules of

Evidence] that the opinion testimony ‘assist the trier of fact’

‘goes primarily to relevance.’”     Primiano, 598 F.3d at 564

(quoting Daubert, 509 U.S. at 591).     “To be admissible, ‘expert

testimony must . . . address an issue beyond the common

knowledge of the average layman.’”     Mukhtar, 299 F.3d at 1065

n.9 (quoting United States v. Vallejo, 237 F.3d 1008, 1019 (9th

Cir. 2001), amended by 246 F.3d 1150 (9th Cir. 2001).

           Fram’s opinion would likely confuse or mislead the

jury.   In addition to constituting legal conclusions, his

opinion discusses the ADA training that he offers, as well as

his “best practices.”     At the hearing on this motion,
                                   13
Defendants’ counsel argued that Fram’s opinion would help the

jury determine whether Defendants’ equal employment training

program was satisfactory.   However, Fram did not train

Defendants or anyone else involved in this case.   Further,

Fram’s training is based on his experience and beliefs, not on

an accepted industry standard.   Fram stated in his deposition

that his best practices are based at least in part on common

sense and the human experience, which is not “beyond the common

knowledge of the average layman.”

          Defendants fail to show that Fram’s opinion will

assist the trier of fact and therefore be relevant.

          D.   Fram’s Opinion Goes to Defendants’ Intent.

          Experts may not offer opinions regarding a defendant’s

“intent, motive, or state of mind” because “[s]uch opinions

invade the province of the trier of fact.”   Sec. & Exch. Comm.

v. Jensen, No. CV 11-5316-R, 2013 WL 12216855, at *1 (C.D. Cal.

Jan. 9, 2013); see also Siring v. Or. State. Bd. Of Higher Educ.

ex rel. E. Ore. Univ., No. 3:11-cv-1407-SI, 927 F. Supp. 2d

1069, 1077 (D. Or. 2013) (“Courts routinely exclude as

impermissible expert testimony as to intent, motive, or state of

mind.” (collecting cases)).

          Fram’s opinion provides that Defendants’ conduct

“would not be conduct that is ‘malicious’ or ‘reckless.’”     ECF

No. 120-2, PageID # 1733.   Whether Defendants acted with malice

                                 14
or recklessness for the purpose of awarding punitive damages is

a question going to Defendants’ state of mind or intent.   See

Kolstad v. Am. Dental Ass’n, 527 U.S. 526, 535 (1999) (“The

terms ‘malice’ and ‘reckless’ ultimately focus on the actor’s

state of mind.”); EEOC v. Scolari Warehouse Markets, Inc., 488

F. Supp. 2d 1117, 1139 (D. Nev. 2007) (“Punitive damages may be

awarded if the EEOC can demonstrate that Defendant engaged in a

discriminatory practice with malice or reckless indifference to

its employees’ rights.” (citing 42 U.S.C. § 1981a(b)(1);

Kolstad, 527 U.S. at 535-36)).

          Defendants argue that Fram’s opinion should be

admitted because, as stated in his deposition, Fram was not

asked to give an opinion on what “maliciousness” or “reckless

indifference” means:

          Q.   And how is malicious and/or reckless
          conduct connected to punitive damages?
          What’s your understanding about that?

          A.   My understanding is that you would have
          to show--meet that standard in order to get
          punitive damages.

          Q.   You would have to show that the
          employer acted either with maliciousness or
          reckless indifference, correct?

          A.   That’s my understanding. And I haven’t
          been asked to give an opinion on what that
          means, so that is my understanding.

          Q.   Oh, you haven’t been asked to give an
          opinion about what maliciousness means?

          A.   Or reckless indifference.
                                15
          Q.   Okay. Do you have an understanding
          about what those terms mean?

          A.    I do not.

ECF No. 120-3, PageID #s 1741-42.      Even if he was not asked to

opine on his understanding of those terms, Fram was asked to

provide his opinion on whether “the employer’s conduct fell

below the standard of care and was ‘malicious’ and/or

‘reckless.’”   ECF No. 120-2, PageID # 1732.

          Fram’s opinion is excluded as offering an opinion on

Defendants’ intent.

V.        CONCLUSION.

          The EEOC’s motion to preclude Fram’s expert opinion

and testimony is granted.

          IT IS SO ORDERED.

          DATED: Honolulu, Hawaii, July 9, 2019.




                            /s/ Susan Oki Mollway
                            Susan Oki Mollway
                            United States District Judge

U.S. Equal Employment Opportunity Commission v. MJC, Inc. et
al., Civ. No. 17-00371 SOM-WRP; ORDER GRANTING PLAINTIFF’S
MOTION TO PRECLUDE DAVID FRAM FROM TESTIFYING AND OFFERING
EXPERT OPINION.




                                  16
